


110 HR 134 IH: To amend the Immigration and Nationality

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 134
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality
		  Act to deny visas and admission to aliens who have been unlawfully present in
		  the United States for more than 6 months. 
	
	
		1.Exclusion of aliens
			 unlawfully present in the United States for more than 6 months
			(a)In
			 generalSection 212(a)(9) of the Immigration and Nationality Act
			 (8 U.S.C. 1182(a)(9)(B)(i)) is amended by striking subclauses (I) and (II) and
			 inserting the following new subclauses:
				
					(I)has been
				unlawfully present in the United States for a period of more than 180 days but
				less than 1 year is inadmissible unless the alien has remained outside of the
				United States for a period totaling at least 3 years;
					(II)has been
				unlawfully present in the United States for 1 year or more is inadmissible
				unless the alien has remained outside of the United States for a period
				totaling at least 10
				years.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act, except that no period of time before the
			 date of the enactment of this Act shall be included in the time period
			 described in section 212(a)(9)(B)(i) of the Immigration and Nationality Act
			 (added by such amendment).
			
